Exhibit 4.4 November 14, 2007 250 Royall Street Angelica Corporation Canton, MA 02021 424 South Woods Mill Road Telephone 781 575 2000 Chesterfield, MO 63017-3406 www.computershare.com Dear Sir/Madam: As you know, effective October 13, 2007, Computershare Trust Company, N.A. became the transfer agent and registrar for your company’s stock. This is the result of the purchase of the stock transfer business of UMB Bank, N.A. (“UMB”) by Computershare Limited. Your company also has a Rights Agreement dated August 25, 1998 pursuant to which UMB serves as the Rights Agent. Pursuant to Section 21 of the Rights Agreement, this serves as notice that UMB resigns as the Rights Agent, such resignation to be effective December 15, 2007. Computershare Trust Company, N.A. will serve as the successor Rights Agent effective December 15, 2007 and will continue to provide all of the services set forth in the Rights Agreement under the terms and conditions set forth therein. We would appreciate your signing below to acknowledge your acceptance of appointing Computershare Trust Company, N.A. as successor Rights Agent. Please feel free to contact Nancy Hoffman at 816-442-8030 with any questions. Worldwide Argentina Australia Canada Channel Islands France Germany Hong Kong India Ireland Italy New Zealand Philippines Russia Singapore South Africa Spain Switzerland United Arab Emirates United Kingdom United States Very truly yours, Very truly yours, Charles V. Rossi Lara L. Stevens, President Vice President Computershare Trust Company, N.A. UMB Bank, N.A. Acknowledged and Agreed: Angelica Corporation By: Steven L. Frey Title: Vice President, General Counsel & Secretary Date: November 20, 2007
